 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3 MARCELO ILLARMO, MABN 670079
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800

 5 San Francisco, California 94105
   Telephone: (415) 977-8944
 6 Facsimile: (415) 744-0134
   E-Mail: Marcelo.Illarmo@ssa.gov
 7 Attorneys for Defendant

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9

10   DAWN A. WOLGAST                                )
                                                    )
11          Plaintiff,                              )
                                                    ) Case No.: 2:18-cv-02200-MMD-PAL
12                  v.                              )
                                                    )
13   NANCY A. BERRYHILL,                            ) JOINT MOTION FOR DISMISSAL
     Acting Commissioner of Social Security,        )
14                                                  )
            Defendant.                              )
15                                                  )
16

17          IT IS HEREBY STIPULATED, by and between Dawn A. Wolgast (“Plaintiff”) and Nancy

18 A. Berryhill as the Acting Commissioner of Social Security (“Defendant”), that this matter be

19 dismissed with prejudice, each party to bear its own fees, costs, and expenses. The parties enter into

20 this stipulation. pursuant to the terms of F.R.Civ.P. Rule 41(a)(1)(A)(ii) and 41(a)(1)(B), requiring
   no separate order of the Court.
21

22

23

24

25

26
 1 Dated: January 31, 2019

 2

 3                               Respectfully submitted
                                 LAW OFFICES OF LAWRENCE D.
 4                               ROHLFING
 5
                                 /s/ Cyrus Safa*
 6                               CYRUS SAFA

 7                               Attorney for Plaintiff

 8                               *Authorized via e-mail on 1/31/2019

 9                               NICHOLAS A. TRUTANICH
                                 United States Attorney
10
                                 /s/ Marcelo Illarmo
11                               MARCELO ILLARMO
                                 Special Assistant United States Attorney
12

13
                                 IT IS SO ORDERED:
14
                                 _________________________________
15
                                 UNITED STATES DISTRICT JUDGE
16
                                        January 31, 2019
                                 DATED:______________________
17

18

19

20

21

22

23

24

25

26


                             2
 1                                   CERTIFICATE OF SERVICE

 2         I, Marcelo Illarmo, certify that the following individual(s) were served with a copy of the

 3 foregoing document on the date, and via the method of service, identified below:

 4         CM/ECF:
 5         Cyrus Safa - cyrus.safa@rohlfinglaw.com
 6         Gerald Welt - gmwesq@weltlaw.com
 7
           Dated January 31, 2019
 8
                                                         /s/ Marcelo Illarmo
 9                                                       MARCELO ILLARMO
                                                         Special Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                     3
